United States Court of Appeals,

                                               Fifth Circuit.

                                               No. 92-2739.

                                            Summary Calendar.

                  Larry Joe MOORE, and Carolyn Jean Moore, Plaintiffs-Appellants,

                                                     v.

            FDIC, as Receiver for Huntsville National Bank, et al., Defendants-Appellees.

                                              June 15, 1993.

Appeal from the United States District Court for the Southern District of Texas.

Before REAVLEY, HIGGINBOTHAM and EMILIO M. GARZA, Circuit Judges.

          PER CURIAM:

          The plaintiffs sued for wrongful foreclosure on their property. The district court granted

summary judgment for the defendants. The brief filed by plaintiffs on this appeal contains only

conclusions without reference to the record. No issues are acceptably presented in accord with the

rules. The appeal is dismissed.

          The reasons for the district court's summary judgment were stated in open court, but nothing

of this ruling is brought forward in the record. That record stands 81/2 inches high. Plaintiffs' brief

specifies no place in the record and identifies no proof to support statements to the effect that the

foreclosure was made without notice to the plaintiffs and despite the stay of a bankruptcy court.

Defendants have answered specifically with reference to contrary summary judgment evidence in the

record.

          The Federal Rules of Appellate Procedure require references to the record to support

statements of fact. R. 28(a)(4), R. 28(e). The Fifth Circuit's Local Rule 28.2.3 states:

          Every assertion in briefs regarding matter in the record shall be supported by a reference to
          the page number of the original record where the matter relied upon is to be found.

          This dismissal will be reconsidered if, with motion for rehearing filed within 14 days, plaintiffs

support the motion with a succinct statement of any material issue of fact raised by the summary

judgment record, identifying the supporting evidence by page reference and also by reference to the
contrary evidence cited by defendants' briefs (with page numbers) and an explanation of why the

summary judgment was unwarranted in that respect.

       APPEAL DISMISSED.